 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of July 26, 2007
(the “Effective Date”) by and between Nice Enterprise Trading H.K. Co., Ltd, a
company incorporated and existing under the laws of Hong Kong (the “Company”)
and Mr. Marco Hon Wai KU, an individual (the “Executive”).
 
RECITALS
 
A. The Company desires to employ the Executive as its Chief Financial Officer
and to assure itself of the services of the Executive during the term of
Employment (as defined below).
 
B. The Executive desires to be employed by the Company as its Chief Financial
Officer during the term of Employment and upon the terms and conditions of this
Agreement.
 
AGREEMENT
 
The parties hereto agree as follows:
 
1.
POSITION 

 
The Executive hereby accepts a position of Chief Financial Officer (the
“Employment”) of the Company.
 
2.
TERM 

 
Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be one year commencing on the Effective Date, unless terminated
earlier pursuant to the terms of this Agreement. The Employment shall be renewed
on a yearly basis. The Service Agreement may be terminated by either party
giving not less than two months’ notice in writing to the other.
 
3.
PROBATION 

 
Probationary period is defined as the first four months of the Employment.
 
4.
DUTIES AND RESPONSIBILITIES 

 
The Executive’s duties at the Company will include all jobs assigned, from time
to time, by the Company’s Board of the Directors (the “Board”) or the Company’s
Chief Executive Officer, as the case may be.
 
The Executive shall devote all of his or her working time, attention and skills
to the performance of his or her duties at the Company and shall faithfully and
diligently serve the Company in accordance with this Agreement, the Memorandum
and Articles of Association of the Company (the “Articles of Association”), and
the guidelines, policies and procedures of the Company approved from time to
time by the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
The Executive shall use his or her best efforts to perform his or her duties
hereunder. The Executive shall not, without the prior written consent of the
Board, become an employee of any entity other than the Company and any
subsidiary or affiliate of the Company, and shall not be concerned or interested
in the lodging business or an entity that competes with that carried on by the
Company (any such business or entity, a “Competitor”), provided that nothing in
this clause shall preclude the Executive from holding any shares or other
securities of any Competitor that is listed on any securities exchange or
recognized securities market anywhere. The Executive shall notify the Company in
writing of his or her interest in such shares or securities in a timely manner
and with such details and particulars as the Company may reasonably require.
 
5.
NO BREACH OF CONTRACT

 
The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound except for agreements entered into by
and between the Executive and any member of the Group pursuant to applicable
law, if any; (ii) that the Executive has no information (including, without
limitation, confidential information and trade secrets) relating to any other
person or entity which would prevent, or be violated by, the Executive entering
into this Agreement or carrying out his duties hereunder; (iii) that the
Executive is not bound by any confidentiality, trade secret or similar agreement
(other than this) with any other person or entity.
 
6.
LOCATION

 
The Executive will be based in any location as determined by the Board from time
to time.
 
7.
COMPENSATION AND BENEFITS

 
 
(a)
Cash Compensation. The Executive’s cash compensation shall be Rmb40,000 per
month (of which Rmb20,000 per month will be regarded as housing and traveling
allowances) during the probation period. After the probation period, the cash
compensation shall be Rmb60,000 per month (of which Rmb40,000 per month will be
regarded as housing and traveling allowances).

 
 
(b)
Equity Incentives. The Executive is entitled to a common stock award of
Rmb580,000 upon successful listing of the Company on the stock exchange. The
Company should bear any relation registration or administration fees in full.

 
 
(c)
Annual Leave and Other Benefits. The Executive is entitled to 20 days of annual
leave per annum. If the Executive cannot enjoy the annual leave due to business
commitments, such remaining balances of annual leave can be carried forward to
the following year. The Executive is eligible for participation in any standard
employee benefit plan of the Company that currently exists or may be adopted by
the Company in the future, including, but not limited to, any retirement plan,
life insurance plan, health insurance plan and travel/holiday plan.

 
 
2

--------------------------------------------------------------------------------

 


8.
TERMINATION OF THE AGREEMENT

 
 
(a)
By the Company. The Company may terminate the Employment for cause, at any time,
without notice or remuneration, if (1) the Executive is convicted or pleads
guilty to a felony or to an act of fraud, misappropriation or embezzlement,
(2) the Executive has been negligent or acted dishonestly to the detriment of
the Company, (3) the Executive has engaged in actions amounting to misconduct or
failed to perform his or her duties hereunder and such failure continues after
the Executive is afforded a reasonable opportunity to cure such failure, (4) the
Executive has died, or (5) the Executive has a disability which shall mean a
physical or mental impairment which, as reasonably determined by the Board,
renders the Executive unable to perform the essential functions of his
employment with the Company, even with reasonable accommodation that does not
impose an undue hardship on the Company, for more than 180 days in any 12-month
period, unless a longer period is required by applicable law, in which case that
longer period would apply. In addition, the Company may terminate the Employment
without cause, at any time, upon two months written notice, and upon termination
without cause, the Company shall provide compensation to the Executive as
expressly required by applicable law of the jurisdiction where the Executive is
based.

 
 
(b)
By the Executive. The Executive may terminate the Employment at any time with a
two-month prior written notice to the Company, if (1) there is a material
reduction in the Executive’s authority, duties and responsibilities, or
(2) there is a material reduction in the Executive’s annual salary before the
next annual salary review. In addition, the Executive may resign prior to the
expiration of the Agreement if such resignation is approved by the Board or an
alternative arrangement with respect to the Employment is agreed to by the
Board.

 
 
(c)
Notice of Termination. Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party.

 
9.
CONFIDENTIALITY AND NONDISCLOSURE

 
 
(a)
Confidentiality and Non-disclosure. In the course of the Executive’s services,
the Executive may have access to the Company, and/or the Company’s client’s
and/or prospective client’s trade secrets and confidential information,
including but not limited to those embodied in memoranda, manuals, letters or
other documents, computer disks, tapes or other information storage devices,
hardware, or other media or vehicles, pertaining to the Company, and/or the
Company’s client’s and/or prospective client’s business. All such trade secrets
and confidential information are considered confidential. All materials
containing any such trade secret and confidential information are the property
of the Company and/or the Company’s client and/or prospective client, and shall
be returned to the Company and/or the Company’s client and/or prospective client
upon expiration or earlier termination of this Agreement. The Executive shall
not directly or indirectly disclose or use any such trade secret or confidential
information, except as required in the performance of the Executive’s duties in
connection with the Employment, or pursuant to applicable law.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)
Trade Secrets. During and after the Employment, the Executive shall hold the
Trade Secrets in strict confidence; the Executive shall not disclose these Trade
Secrets to anyone except other employees of the Company who have a need to know
the Trade Secrets in connection with the Company’s business. The Executive shall
not use the Trade Secrets other than for the benefits of the Company.

 
“Trade Secrets” means information deemed confidential by the Company, treated by
the Company or which the Executive know or ought reasonably to have known to be
confidential, and trade secrets, including without limitation designs,
processes, pricing policies, methods, inventions, conceptions, technology,
technical data, financial information, corporate structure and know-how,
relating to the business and affairs of the Company and its subsidiaries,
affiliates and business associates, whether embodied in memoranda, manuals,
letters or other documents, computer disks, tapes or other information storage
devices, hardware, or other media or vehicles. Trade Secrets do not include
information generally known or released to public domain through no fault of the
Executive.
 
 
(c)
Former Employer Information. The Executive agrees that he or she has not and
will not, during the term of his or her employment, (i) improperly use or
disclose any proprietary information or trade secrets of any former employer or
other person or entity with which the Executive has an agreement or duty to keep
in confidence information acquired by Executive, if any, or (ii) bring into the
premises of Company any document or confidential or proprietary information
belonging to such former employer, person or entity unless consented to in
writing by such former employer, person or entity. The Executive will indemnify
the Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation of the foregoing.

 
 
(d)
Third Party Information. The Executive recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Executive agrees that the Executive owes the Company and such
third parties, during the Executive’s employment by the Company and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or firm and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party.

 
 
4

--------------------------------------------------------------------------------

 
 
This Section 9 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 9, the Company shall have right
to seek remedies permissible under applicable law.


10.
INVENTIONS

 
 
(a)
Disclosure and Assignment of Inventions. The Executive understands that the
Company engages in research and development and other activities in connection
with its business and that, as an essential part of the Employment, the
Executive is expected to make new contributions to and create inventions of
value for the Company.

 
From and after the Effective Date, the Executive shall disclose in confidence to
the Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets (collectively, the “Inventions”), which
the Executive may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, during the period
of the Executive’s Employment at the Company. The Executive acknowledges that
copyrightable works prepared by the Executive within the scope of and during the
period of the Executive’s Employment with the Company are “works for hire” and
that the Company will be considered the author thereof. The Executive agrees
that all the Inventions shall be the sole and exclusive property of the Company
and the Executive hereby assign all his or her right, title and interest in and
to any and all of the Inventions to the Company or its successor in interest
without further consideration.
 
 
(b)
Patent and Copyright Registration. The Executive agrees to assist the Company in
every proper way to obtain for the Company and enforce patents, copyrights, mask
work rights, trade secret rights, and other legal protection for the Inventions.
The Executive will execute any documents that the Company may reasonably request
for use in obtaining or enforcing such patents, copyrights, mask work rights,
trade secrets and other legal protections. The Executive’s obligations under
this paragraph will continue beyond the termination of the Employment with the
Company, provided that the Company will reasonably compensate the Executive
after such termination for time or expenses actually spent by the Executive at
the Company’s request on such assistance. The Executive appoints the Secretary
of the Company as the Executive’s attorney-in-fact to execute documents on the
Executive’s behalf for this purpose.

 
 
(c)
Return of Confidential Materials. In the event of the Executive’s termination of
employment with the Company for any reason whatsoever, Executive agrees promptly
to surrender and deliver to the Company all records, materials, equipment,
drawings, documents and data of any nature pertaining to any confidential
information or to his or her employment, and Executive will not retain or take
with him or her any tangible materials or electronically stored data, containing
or pertaining to any confidential information that Executive may produce,
acquire or obtain access to during the course of his or her employment.

 
 
5

--------------------------------------------------------------------------------

 
 
This Section 10 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 10, the Company shall have
right to seek remedies permissible under applicable law.
 
11.
CONFLICTING EMPLOYMENT

 
The Executive hereby agrees that, during the term of his or her employment with
the Company, he or she will not engage in any other employment, occupation,
consulting or other business activity related to the business in which the
Company is now involved or becomes involved during the term of the Executive’s
employment, nor will the Executive engage in any other activities that conflict
with his or her obligations to the Company without the prior written consent of
the Company.
 
12.
NON-COMPETITION AND NON-SOLICITATION

 
In consideration of the salary paid to the Executive by the Company, the
Executive agrees that during the term of the Employment and for a period of six
months following the termination of the Employment for whatever reason:
 
 
(a)
The Executive will not approach clients, customers or contacts of the Company or
other persons or entities introduced to the Executive in the Executive’s
capacity as a representative of the Company for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company and such persons and/or entities;

 
 
(b)
unless expressly consented to by the Company, the Executive will not assume
employment with or provide services as a director or otherwise for any
Competitor, or engage, whether as principal, partner, licensor or otherwise, in
any Competitor; and

 
 
(c)
unless expressly consented to by the Company, the Executive will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.

 
The provisions contained in Section 12 are considered reasonable by the
Executive and the Company. In the event that any such provisions should be found
to be void under applicable laws but would be valid if some part thereof was
deleted or the period or area of application reduced, such provisions shall
apply with such modification as may be necessary to make them valid and
effective.
 
This Section 12 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 12, the Executive acknowledges
that there will be no adequate remedy at law, and the Company shall be entitled
to injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate). In any
event, the Company shall have right to seek all remedies permissible under
applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
13.
WITHHOLDING TAXES

 
Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 
14.
ASSIGNMENT

 
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
of its affiliates or subsidiaries without such consent, and (ii) in the event of
a merger, consolidation, or transfer or sale of all or substantially all of the
assets of the company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.
 
15.
SEVERABILITY

 
If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.
 
16.
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter. The Executive acknowledges that he or she has not entered into this
Agreement in reliance upon any representation, warranty or undertaking which is
not set forth in this Agreement. Any amendment to this Agreement must be in
writing and signed by the Executive and the Company.
 
17.
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the law of
the PRC.
 
18.
AMENDMENT

 
This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
19.
WAIVER

 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 
20.
NOTICES

 
All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party.
 
21.
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
 
22.
NO INTERPRETATION AGAINST DRAFTER

 
Each party recognizes that this Agreement is a legally binding contract and
acknowledges that it, he or she has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.
 
[Remainder of this page has been intentionally left blank.]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 

   
Nice Enterprise Trading H.K. Co., Ltd.
         
By:
 
Name:

--------------------------------------------------------------------------------

Pengfei LIU
  Title:
CEO and Executive Director

 

    Executive            Signature:  
Name:

--------------------------------------------------------------------------------

Marco Hon Wai KU
  Title:
CFO

 
 
9

--------------------------------------------------------------------------------

 
 